Title: From Benjamin Franklin to Vergennes, 18 January 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy Jany 18th. 1782
I received the Letter your Excellency did me the Honour of writing to me this Day, inclosing a Memorial which relates to the Interests of some Subjects of the Emperor residing at Ostend, who alledge, that a Ship of theirs has been taken by an American Privateer and carried into Boston on Pretence that the Property was English &c. I shall immediately transmit the Memorial to Congress as desired. But there being Courts of Admiralty established in each of the United States, I conceive that the regular Steps to be taken by the Complainants would be an application for Justice to those Courts, by some Person on the Spot duly authorised by them as their Agent; and in case the Judgment of the Court is not satisfactory, that then they appeal to the Congress, which cannot well take Cognizance of such Matters in the first Instance. The Merchants of Ostend may possibly not have as yet Correspondents established in all the States; but any Merchant of Credit in the Country, would transact such Business for them on receiving their Request with a proper Power of Attorney. Or if his Imperial Majesty should think fit to appoint a Consul General to reside in those States, such an officer might at all times assist his Compatriots with his Counsels and Protection in any Affairs they might have in that Country. I am the more particular in mentioning this to your Excellency, because I apprehend these Cases may hereafter be frequent; and if the Complaints are to be addressed to you & to me, we are likely to have a great deal of Trouble; as I am informed that it is become a daily practice for outward bound English Ships to put into Ostend, make a formal pretended Sale of Ship & Cargo to a Merchant of the Place, who furnishes Imperial Papers for the Voyage under his own Name, and receives a certain Sum per Cent, for the Operation. This is said to be a Branch of great Profit to the Flemish Merchants, and that a very great Number of English Ships are now at Sea with such Papers: And I suspect even from their own Manner of stating the Transaction that the Ship & Cargo reclaimed by the Complainants are of that kind. This seems to me an Abuse of the Neutrality, as these fictitious Profits added to the Advantage of real Carriage for the Belligerent Nations, may make it too much the Interest of neutral Neighbours to foment Wars, & obstruct Peace, that such Profits may continue. And if it is to be understood as a settled Point that such Papers are to protect English Property, the Fitters-out of Privateers from France, Spain, Holland & America, will in another Year be all ruined; for they will find none but Flemish Ships upon the Ocean. With the greatest Respect, I am, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
His Exy the Count de Vergennes
 
Endorsed: M. De R.
